DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 16 is objected to because of the following informality in recitation: “detecting the mobile device exiting the merchant venue, and wherein the transaction is processed in response to detecting the mobile device.” It appears that there is unintended omission of the words “exiting the merchant venue” in “wherein the transaction is processed in response to detecting the mobile device exiting the merchant venue”  similarly to what is recited in claim 8. Since claim 16 is a dependent claim depending from independent claim 9 and independent claim 9 recite “detect a mobile device entering a merchant venue,” it appears that without the words “exiting the merchant venue” it is unclear which “detecting” is referred to – the entering or exiting. Applicant should correct the recitation by adding the words “exiting the merchant venue” at the end of the claim 16. Examiner will consider claim 16 to recite “wherein the transaction is processed in response to detecting the mobile device exiting the merchant venue” for the purpose of further examination of instant application.   

Claim Rejections - 35 USC § 101



35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  





The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-8 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 9-16 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 17-20 is a non-transitory computer-readable medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of processing an transaction based on pre-authorization determination that belongs to certain methods of organizing human activity (i.e., commercial interaction) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 9, and 17, which set forth or describe the recited abstract idea, are: “detecting a mobile device entering a merchant venue” (claim 1, 9, and 17), “based on the detection, establishing communication with the mobile device” (claims 1, 9, and 17), “identifying a transaction associated with the mobile device” (claims 1, 9, and 17), “pre-authorizing the transaction for a predetermined time period” (claims 1, 9, and 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 9 and 17 recite additional limitations: “a processor” (claim 9), “a memory storing instructions” (claim 9), “a non-transitory, computer-readable medium storing instructions” (claim 17), and “a processor” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, of the following limitation recites insignificant extra solution activity (for example, data gathering): “transmitting a pre-authorization determination to the mobile device” (claims 1, 9, and 17). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 9, and 17, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 9, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	








Step 2B of the Test: The additional elements of independent claims 9 and 17 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0023] FIG. 3 provides an example system 300 that may be configured to execute one or more transactions during a specific time window at a certain location (or "merchant venue"), such as a retail establishment. As illustrated, the system 300 includes a mobile device 320 and one or more merchant devices 340, 360, 380 for use in processing a transaction. Mobile device 320 may be a mobile computing device (e.g., smartphone, tablet, laptop, etc.) configured to communicate with other components of systems 300 to perform one or more processes consistent with the disclosed embodiments. In some instances, the mobile device 320 may be configured with memory devices that store one or more operating systems that perform known operating system functions when executed by one or more processors. The operating systems may include Microsoft WindowsTM, UnixTM, LinuxTM, AppleTM Computers type operating systems, mobile operating systems, such as Apple iOSTM or an AndroidTM operating systems, Personal Digital Assistant (PDA) type operating systems, such as Microsoft CE TM, or the like. Mobile device 320 may also include memory devices storing communication software that, when executed by a processor, allows for communication with network 312, such as Web browser software, tablet or smart hand held device networking software, etc. In some embodiments, mobile device 320 may store and execute one or more mobile applications. For example, mobile device 320 may include memory devices configured to store information that may be transmitted to one or more of the merchant devices 340, 360, 380 for use in processing a transaction within a specific time window. In some instances, the mobile device 320 may be a wearable device configured to be worn or carried by a user, or otherwise be incorporated into a wearable item such as a wristband, jewelry, eyeglasses, sunglasses, watch, piece of clothing (e.g., shirt, shoe, pants, jacket, etc.), etc. 

This is a description of general-purpose computer. Further, the element of transmitting information to and from a user device amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional element of transmitting  OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 9, and 17, transmit data over a network in a merely generic manner. The courts have transmitting data function as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 9, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 9, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-8 depend on independent claim 1; dependent claims 10-16 depend on independent claim 9; and dependent claims 18-20 depend on independent claim 17. The elements in dependent claims 2-8, 10-16, and 18-20, which set forth or describe the abstract idea, are: “the mobile device is detected by receiving an audio transmission from the mobile device” (claims 2, 10, and 18 – further narrowing the abstract idea), “the audio transmission contains an identifier of the transaction” (claims 3 and 11 – 
Conclusion of Dependent Claims Analysis: Dependent claims 2-8, 10-16, and 18-20, do not correct the deficiencies of independent claims 1, 9, and 17, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102











The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, and 17, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Nair (2018/0181961 A1).

As to claims 1, 9, and 17, Nair shows a processor and a memory storing instructions (Nair: page 5, ¶¶ 80-81) which, when executed by the processor, cause the processor to: detect a mobile device entering a merchant venue (Nair: page 3, ¶ 63); based on the detection, establish communication with the mobile device (Nair: page 3, ¶ 63); identify a transaction associated with the mobile device (Nair: page 3, ¶ 64); pre-authorize the transaction for a predetermined time period (Nair: page 3, ¶ 64 and ¶ 66); transmit a pre-authorization determination to the mobile device (Nair: page 3, ¶ 64 and ¶ 66); and process the transaction based on the pre-authorization determination (Nair: page 4, ¶ 72).  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 2-4, 10-12, and 18-19, are rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Williams (2018/0329676 A1).

As to claims 2, 10, and 18, Nair shows all the elements of claims 1, 9, and 17. Nair does not show that the mobile device is detected by receiving an audio transmission from the mobile device. Williams shows that the mobile device is detected by receiving an audio transmission from the mobile device (Williams: page 2, ¶ 21; and page 5, ¶ 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Nair by the mobile device being detected by receiving an audio transmission from the mobile device of Williams in order to use sonic tones in controlled access to a secure system (Williams: page 1, ¶ 2).
  
As to claims 3 and 11, Nair in view of Williams shows all the elements of claims 2 and 10. Nair does not show that the audio transmission contains an identifier of the transaction. Williams shows that the audio transmission contains an identifier of the transaction (Williams: page 2, ¶ 21; and page 5, ¶ 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Nair by the audio transmission containing an identifier of the transaction of Williams in order to use sonic tones in controlled access to a secure system (Williams: page 1, ¶ 2).
  
. 

Claims 5, 13, and 20, are rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Cronholm (2018/0062851 A1).
  
As to claims 5, 13, and 20, Nair shows all the elements of claims 1, 9, and 17. Nair  does not show that establishing communication includes transmitting a unique identifier to the mobile device using a first communication interface; and communicating a communication identifier to the mobile device using a second communication interface. Cronholm shows that establishing communication includes transmitting a unique identifier to the mobile device using a first communication interface (Cronholm: pages 5-6, ¶ 83); and communicating a communication identifier to the mobile device using a second communication interface (Cronholm: page 6, ¶ 88 and ¶ 92). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Nair by establishing communication including transmitting a unique identifier to the mobile device using a first communication interface; and communicating a communication identifier to the mobile device using a second communication interface of Cronholm in order to reduce the risk of fraudulent behavior (Cronholm: page 1, ¶ 5).  

Claims 6-7 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Cronholm, and further in view of Dua (2015/0095174 A1).

As to claims 6 and 14, Nair in view of Cronholm shows all the elements of claims 5 and 13. Nair in view of Cronholm does not show that the mobile device includes the unique identifier in future communications. Dua shows that the mobile device includes the unique identifier in future communications (Dua: page 15, ¶ 243; and page 21, ¶ 384). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the system of Nair in view of Cronholm by the mobile device including the unique identifier in future communications of Dua in order to save the user time during future transactions (Dua: page 21, ¶ 384).
  
As to claims 7 and 15, Nair in view of Cronholm, and further in view of Dua shows all the elements of claims 6 and 14. Nair also shows that the transaction is identified based on the unique identifier (Nair: page 15, ¶ 243; and page 21, ¶ 384).

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Nair in view of Puerini (2019/0138986 A1).
 
As to claims 8 and 16, Nair shows all the elements of claims 1 and 9. Nair does not show detecting the mobile device exiting the merchant venue, wherein the transaction is processed in response to detecting the mobile device exiting the merchant venue. Puerini shows detecting the mobile device exiting the merchant venue, wherein the transaction is . 

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Henderson (10,592,903 B2) discloses: “After receiving both the indication of consent and the indication that the customer is within the predetermined distance, sending to a computer system of the merchant an indication of the presence of the customer and personal identifying information for the customer, receiving data indicating a transaction between the customer and the merchant, and submitting the transaction to a financial service for authorization.”

Vohra (2015/0356563 A1): “The system or method may automatically authenticate a customer such that the customer may make complete hands free payments without the intervention of the customer or the merchant.”

Wall (2014/0012701 A1): “A commerce network that processes a mobile transaction detects a mobile device of a user entering a store, the user having a corresponding user account that includes one or more tenders. The network creates a payment token corresponding to the detecting and registers it with the store.”

Kumawat (2020/0273029 A1) discloses: “Receive a transaction request from an audio interface device, generate a first audio file including a first audio transmission, wherein the first audio transmission includes a primary security artifact and at least one secondary security artifact and the primary security artifact is an encoding of a one-time password.”



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619